DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 11/05/2021.
Claims 1-4, 8-11, 16-20, and 22-26 are pending.

Allowable Subject Matter

Claims 1-4, 8-11, 16-20, and 22-26 are allowed.


The following is an examiner's statement of reasons for allowance:

Applicant’s arguments dated 11/05/2021 have been fully considered and are persuasive, and therefore form the basis of the reasons for allowance, particular the arguments in pages 9-10. As such, while Summer teaches teleoperation system of a robot where a user provides robot commands and the system compares a current state of the robot to an earlier state on the basis of time stamped metadata, and while Xu teaches a model-mediated system that considers environmental surroundings, and while Rosell generally taches a teleoperation system employing collision analysis, none of the references taken either alone disclose or would not have reasonably been combined to disclose a method or system, including:


(Claim 1) "…receiving a control message, initiated from the master system, the control message comprising control data, associated with the environment, the control message further comprising a time stamp, indicative of a first master model version of the environment on which the master system has based the received control data; - initiating applying of the control data to a slave model version of the environment identified as a first slave model version of the environment, based on the time stamp, resulting in a first control output, and to a second slave model version of the environment, being the slave model version most recently used by the slave system, resulting in a second control output, wherein the first master model version and the first and second slave model versions each comprise a model version of at least one controllable device, controllable from the master system, and a model version of surroundings of the at least one controllable device, the model version of surroundings comprising one or more of a model of a stationary object in a surrounding three- dimensional (3D) space, a model of a moving object in the surrounding 3D space, a geometrical parameter of an object in the surrounding 3D space, and a physical parameter of an object in the surrounding 3D space; …",

(Claim 8) "…initiating determination of control data, intended to control the environment, based on sensor data received from the slave system and an operator action applied on a latest available master model version of the environment, - initiating determination of a time stamp, indicative of said latest available master model version of the environment, wherein the master model version is a model version of at least one controllable device, controllable at the slave system from the master system, and a model version of surroundings of the at least one controllable device, the model version of surroundings comprising one or more of a model of a stationary object in a surrounding three-dimensional (3D) space, a model of a moving object in the surrounding 3D space, a geometrical parameter of an object in the surrounding 3D space, and a physical parameter of an object in the surrounding 3D space; and - initiating transmission, to the slave system, of a control message, comprising the determined control data, and the time stamp.",

(Claim 16) "…receive a control message, initiated from the master system, the control message comprising control data, associated with the environment, the control message further comprising a time stamp, indicative of a first master model version of the environment on which the master system has based the received control data; - initiate applying of the control data to a slave model version of the environment identified as a first slave model version of the environment, based on the time stamp, resulting in a first control output, and to a second slave model version of the environment, being a slave model version most recently used by the slave system, resulting in a second control output, wherein the first master model version and the first and second slave model versions each comprise a model version of at least one controllable device, controllable from the master system, and a model version of surroundings of the at least one controllable device, the model version of surroundings comprising one or more of a model of a stationary object in a surrounding three-dimensional (3D) space, a model of a moving object in the surrounding 3D space, a geometrical parameter of an object in the surrounding 3D space, and a physical parameter of an object in the surrounding 3D space…",

(Claim 22) "…initiate determination of control data, intended to control the environment, based on sensor data received from the slave system and an operator action applied on a latest available master model version of the environment; - initiate determination of a time stamp, indicative of said latest available master model version of the environment, wherein the master model version is a model version of at least one controllable device, controllable at the slave system from the master system, and a model version of surroundings of the at least one controllable device, the model version of surroundings comprising one or more of a model of a stationary object in a surrounding three-dimensional (3D) space, a model of a moving object in the surrounding 3D space, a geometrical parameter of an object in the surrounding 3D space, and a physical parameter of an object in the surrounding 3D space; and- initiate transmission, to the slave system, of a control message, comprising the determined control data, and the time stamp, indicative of said latest available master model version of the environment.",

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117